             Case 1:17-cv-07857-JMF-GWG Document 249 Filed 02/26/19 Page 1 of 2




       Lawrence S. Robbins                                                                         202.775.4501
                                                                                     lrobbins@robbinsrussell.com




                                                 February 25, 2019

       Via ECF

       The Honorable Jesse M. Furman
       U.S. District Court for the Southern District of New York
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, NY 10007

               Re:      U.S. Bank N.A. v. Windstream Services, LLC v. Aurelius Capital Master, Ltd.
                                                                                          17-CV-7857 (JMF)
       Dear Judge Furman:

                I write on behalf of Aurelius Capital Master, Ltd. (“Aurelius”) pursuant to the Court’s order
       of February 15, 2019 (“Order”). In its Order, the Court directed Aurelius to meet and confer with
       all parties and to submit a proposed judgment no later than February 25, 2019. Aurelius did so,
       and was prepared to submit this afternoon a draft judgment to which no party objected.

               Earlier today, however, Windstream Services and its affiliates filed for Chapter 11
       protection in the U.S. Bankruptcy Court in the Southern District of New York. See Dkt. 246
       (Suggestion of Bankruptcy); see also, e.g., Windstream Services, LLC, 7-19-bk-22400 (Bankr.
       S.D.N.Y. Feb. 25, 2019).  In light of the Bankruptcy Code’s automatic stay provision, 11 U.S.C.
       § 362, Aurelius will refrain from filing the draft judgment at this time. Aurelius will take guidance
       from the Court as to whether and to what extent the automatic stay preempts entry of judgment in
       this matter. In the meantime, Aurelius is available to answer any questions the Court may have.


If Aurelius believes that the Court may enter judgment               Sincerely,
notwithstanding the automatic stay, it shall file a
proposed judgment (and simultaneously submit a
Microsoft Word version of the proposed judgment to
the Court by email) along with a letter-brief explaining             /s/
why the Court has the authority to do so no later than               Lawrence S. Robbins
March 5, 2019. SO ORDERED.




                               February 26, 2019
      Case 1:17-cv-07857-JMF-GWG Document 249 Filed 02/26/19 Page 2 of 2



Hon. Jesse M. Furman
February 25, 2019
Page 2 


cc:    Richard C. Godfrey (via ECF)
       Edward A. Friedman (via ECF)
